NEWMAN, Justice,
dissenting.
I respectfully disagree with the Majority Opinion that a petitioner is automatically entitled to the expungement of his or her arrest record following an acquittal. Instead, I would apply the balancing factors set forth in Commonwealth v. Wexler, 494 Pa. 325, 431 A.2d 877 (1981), even for an acquittal. Here, after weighing the Commonwealth’s interest in preserving Appellee D.M.’s arrest record and his interest in expungement, I would deny his request for expungement. Therefore, I respectfully dissent.
With regard to expungement, the Criminal History Record Information Act (the Act), 18 Pa.C.S. § 9101 et seq., provides in part:
(a) Specific proceedings. — Criminal history record information shall be expunged in a specific criminal proceeding when:
(1) No disposition has been received or, upon request for criminal history record information, no disposition has been recorded in the repository within 18 months after the date of arrest and the court of proper jurisdiction certifies to the director of the repository that no disposition is available and no action is pending. Ex-pungement shall not occur until the certification from the court is received and the director of the repository authorizes such expungement; or
(2) A court order requires that such non-conviction data be expunged.
(b) Generally. — Criminal history record information may be expunged when:
(1) An individual who is the subject of the information reaches 70 years of age and has been free of arrest or prosecution for ten years following final release from confinement or supervision; or
(2) An individual who is the subject of the information has been dead for three years.
(f) District attorney’s notice. — The court shall give ten days prior notice to the district attorney of the county where the original charge was filed of any applications for expungement under the provisions of (a)(2).
18 Pa.C.S. § 9122 (emphasis added).
Thus, although the statute strictly limits expungement of records following a conviction, 18 Pa.C.S. § 9122(b)(1),(2), it provides no guidelines for expungement of nonconviction data. However, by permitting expungement of nonconviction data pursuant to a court order, 18 Pa.C.S. § 9122(a)(2), the leg-*774Mature contemplated judicial review of ex-pungement requests where the prosecution results in an acquittal. If, as the Majority proclaims, expungement is automatic upon acquittal, judicial review of expungement petitions, as expressly provided in the Act, is reduced to a mere formality in the case of an acquittal.
Also, a rule of automatic expungement following an acquittal is inconsistent with our decision in Wexler, in which this Court held that:
[i]n determining whether justice requires expungement, the Court in each particular case, must balance the individual’s right to be free from the harm attendant to the maintenance of the record against the Commonwealth’s interest in preserving such records....
Wexler, 494 Pa. at 329, 431 A.2d at 879 (emphasis added). We clarified that if, in the underlying prosecution, “the Commonwealth does not bear its burden of proof beyond a reasonable doubt ... or admits that it is unable to bear its burden of proof ... the Commonwealth must bear the burden of justifying why the arrest record should not be expunged.” Id. at 331, 431 A.2d at 880 (emphasis added). Wexler thus anticipated that where, as here, a defendant was acquitted because the Commonwealth failed to establish the charges beyond a reasonable doubt, the Commonwealth may successfully defeat expungement by proffering compelling evidence justifying the retention of the arrest record. Expungement is not, therefore, automatic in the case of an acquittal pursuant to Wexler. See, e.g., Commonwealth v. Dobson, 454 Pa.Super. 101, 684 A.2d 1073 (1996); Commonwealth v. Butler, 448 Pa.Super. 582, 672 A.2d 806 (1996); Commonwealth v. Rank, 312 Pa.Super. 572, 459. A.2d 369 (1983).
The factors, outlined in Wexler, that courts should consider in determining each party’s respective interests include: (1) the strength of the Commonwealth’s case against the petitioner; (2) the reasons given by the Commonwealth for retaining the records; (3) the petitioner’s age, criminal record, and employment history; (4) the length of time that has elapsed between the arrest and the petition-to expunge; and (5) the specific adverse consequences that the petitioner may endure should expungement be denied. Id. at 330, 431 A.2d at 879.
Applying these factors in Wexler, we ordered expungement of the petitioner’s arrest record where, in the underlying action, the trial court granted the prosecution’s petition to nol pros the informations against him. Specifically, in that case, Martin Wexler and his minor daughter were arrested following a search of his residence that disclosed the presence of marijuana and drug paraphernalia in his daughter’s bedroom. After his daughter entered into a consent decree on the drug charges lodged against her, the Commonwealth filed a petition to nol pros the charge of corrupting a minor lodged against him. The Commonwealth averred in its petition that Wexler’s activities “will not give rise” to the charge pending against him. Id. at 330, 431 A.2d at 880. The court granted the Commonwealth’s petition. Wexler then filed a petition to expunge his arrest record. At the expungement hearing, the assistant district attorney stated that “we felt that we could not prove ... [Wexler] at this time guilty beyond a reasonable doubt....” Id. We concluded that these circumstances placed a heavy burden on the Commonwealth to justify retention of his arrest record. The Commonwealth however, failed to advance any reason, beyond its suggestion that Wex-ler should have known of his daughter’s drug dealing, in support of retaining his record. We emphasized that the Commonwealth failed to provide any analysis of Wexler’s particular case or cite any special facts justifying retention of the record. Therefore, we held that the Commonwealth did not meet its burden of showing why retention of the arrest record was necessary.
In contrast, I believe that the Commonwealth met its burden of establishing a compelling law enforcement interest in retaining Appellee’s arrest record here. Appellee is a substitute school teacher who was accused of indecent assault and corrupting the morals of an eleven-year-old female student. Although the charges remained unproven at trial, Ap-pellee never challenged the validity of his arrest on those charges. Further, and more *775significantly, the trial court found the complainant to be credible. R.R. at 89a. She testified that Appellee pressed his penis up against her backside as she bent over arranging papers on his desk. R.R. at 25a. This alleged sexual contact occurred while the complainant was alone with Appellee, cleaning his office, pursuant to his request. Persuaded, however, by the testimony of Ap-pellee and his character witnesses, the trial court found that the Commonwealth had not established the charges beyond a reasonable doubt.
Although an acquittal is the strongest exoneration available to an accused pursuant to our criminal laws, I do not believe that it mandates expungement in this case. Because the trial court credited the complainant’s testimony, it cannot be said that the Commonwealth lacked a strong ease. Additionally, as of this appeal, the School District of Philadelphia still employs Appellee. As argued by the Commonwealth, Pennsylvania has a powerful interest as parens patriae in protecting the welfare of minors generally, and particularly when those children are in attendance at public schools. The general public places great trust in public school teachers, who like Appellee, exercise extraordinary control over their students during school hours. It is in society’s best interest to make available to a school district any information that may indicate the propensity of an employee or potential employee to commit serious crimes against minor students. This interest is particularly strong in the case of alleged sexual abuse, which when unaccompanied by physical evidence, as here, is entirely dependent upon credibility determinations.
As previously stated, the trial court found the complainant’s allegations of sexual abuse credible, but ultimately found the Commonwealth had not proven the charges beyond a reasonable doubt. However, with his arrest record expunged, Appellee is free to seek employment elsewhere in the Commonwealth without any additional scrutiny or oversight.1 Moreover, if he is ever again accused of sexual misconduct, law enforcement authorities will discover an unblemished record. Should a future charge of sexual misconduct allege similar behavior, the authorities will have no basis to evaluate a possible modus operandi See, e.g., Commonwealth v. McKee, 357 Pa.Super. 332, 516 A.2d 6 (1986), allocatur denied, 515 Pa. 575, 527 A.2d 537 (1987)(denying expungement following acquittals of rape and related charges).
Conversely, I can discern no real harm to Appellee attendant to the retention of his arrest record. Because Appellee filed his petition to expunge only one month after his acquittal, he severely inhibits review of his post-arrest history to determine whether ex-pungement is warranted. See Commonwealth v. Persia, 449 Pa.Super. 332, 673 A2d 969 (1996)(sixteen-month lapse of time between arrest on child sex abuse charges and expungement petition, following nol pros of charges, mitigates against expungement notwithstanding absence of prior or subsequent arrest record).2 However, the most *776salient feature of Appellee’s post-arrest circumstances is Ms continued employment as a school teacher. Thus, despite the presumed stigma of a criminal arrest, the retention of Appellee’s arrest record has not impeded Ms pursuit of a livelihood. Moreover, contrary to Appellee’s assertion, a demal of expungement will not forever “shackle” him to unproven charges of indecent assault and corrupting the morals of a minor. The Criminal History Record Information Act provides ample protection against unwarranted dissemination of Ms arrest record to noncriminal justice agencies and individuals. Specifically, the Act precludes law enforcement authorities from disseminating to such parties information relating to criminal proceedings where three (3) years have elapsed from the date of arrest, no conviction has occurred, and no proceedings seeking a conviction are pending. 18 Pa.C.S. § 9121(b)(2). Further, when determining an application for licensing, certification, registration or permission to engage in a trade, profession or occupation, no Commonwealth board or department may consider records of an arrest that did not result in a conviction. 18 Pa.C.S. § 9124. Any person or agency who violates these strictures is subject to sanctions including admimstrative discipline and civil penalties. 18 Pa.C.S. §§ 9181, 9183.
Where Appellee continues in Ms employment as a public school teacher despite a credible accusation of indecent assault by a minor student, and the Criminal History Record Information Act severely limits the dissemination and use of Ms arrest record, I would deny his petition for expungement.
CASTILLE, J., joins in tMs dissenting opmion.

. As discussed below, law enforcement authorities, however, are not permitted to disseminate an arrest record to prospective employers more than three (3) years after an arrest not resulting in a conviction. 18 Pa.C.S. § 9121(b)(2).


. In Persia, a male child victimized by an adult male was unable to testify at trial concerning the sexual molestation he suffered at the hands of the defendant. Accordingly, the Commonwealth nol prossed the charges. At the defendant's subsequent expungement hearing, the Commonwealth presented expert testimony indicating an extremely high rate of recidivism among homosexual pedophilic offenders. In affirming the trial court’s denial of expungement, the Superior Court stated:
[Tjhe length of time that has elapsed between the arrest and the petition to expunge is minimal. Appellant submitted this petition to expunge his criminal record only 16 months after the original charges were filed. The Commonwealth avers that the high rate of recidivism associated with these crimes and the short period of time since the charges were filed are compelling reasons to retain appellant’s records. The Commonwealth asserts that the likelihood of a repeat occurrence of this type of crime is so great that it is necessary to maintain the vital information found in arrest records in order to establish a chronicle of events that may be vital to subsequent investigations. This court agrees.
Id. at 339, 673 A.2d at 972. Concededly, factual distinctions exist between Persia and the case at bar. However, I believe that in any case involving credible allegations of child sexual abuse, an important factor we must consider in evaluating *776a request for expungement is the passage of time without any incidents of alleged child molestation. Here, Appellee provided the fact finder with a view of only one month of his post-acquittal conduct. I do not believe that we can adequately review his request for expungement after such a short passage of time. Instead, I would hold, as a matter of law, that in cases of alleged child sexual abuse, we grant no petition to expunge filed within five years of an acquittal or other final disposition.